Title: To James Madison from Nathaniel Irwin, 15 March 1811
From: Irwin, Nathaniel
To: Madison, James


SirBucks County near Newville Penna. March 15th. 1811
Not having the honour of being known to Mr Granger, I have presumed to transmit the inclosed through your hands; & to beg you will let him know how far the writer is entitled to credit. In such a case, I know, that simple justice is all that even a friend could expect of you. Happily, in the present instance, I have no occasion to draw on your friendship, having no more interest in the object, than another Citizen who sends & receives as much by Mail. With increasing respect, I have the honour to be, Sir, your quondam friend, & present hble servt
Nathl Irwin
P. S. A Bal[t]imore paper announces, that the president has been heard to say, that a summer session of Congress would be necessary, to commence about the 20th: May. Should this be the case, & health permit, I will visit the City of Washington at that period, and (among other gratifications) will have the pleasure once more before I die, of seeing the man I once called my friend, supporting with dignity, the first Office in the U. States. If, Sir, your mind is nearly made up on the subject, perhaps it is not too much to expect a confidential line of information.
N. I.
